VICKERY, J.
The cause of action arose out of damages that were claimed to have been suffered by Wieczorak in connection with blasting for the purpose of constructing a sewer. The sewer was being constructed by the Langenhan Construction Company who had been employed, by the Village of Berea, to do this work.
It is claimed that the court adopted a wrong rule of damages in applying the law of damages in this case.
We have gone over this record and do not think that the errors complained • of are at all prejudicial, even if they were erroneous. The error is nothing more than technical.
The court laid down the rule that the measure of damages was the difference betweexi the value of the property before the injury and the value of the property, meaning the building, after the injury. It is argued that this must refer to the whole property; that the whole property consisted of real estate, the ¿and and the buildings upon it; that submitting the question of the value of damages to the building alone was not proper, because, as is argued, the whole property might be more val-uante if the building was not on it, or if the house had been totally destroyed, the land might be more valuable than it was with the building upon it. The conclusion of such an aigument would be that no matter how useiul unit pioperty was tv, the plaintiff below, no nteuer tnat he used it for his wme and bis business, that ii the pioperty would he more valuable for some other purpose if the house were taken off that theieiore he would not be damaged any. We do not think that conclusion follows at all. It was this man’s home. He had the right to live in that place, and while it aid not interfere with the value of the land, it certainly was in the nature of a trespass, although the destruction of the building mio-ht not interfere with the value of the land, and we do not think the jury could have been misled by the manner in which this was submitted.
Attorneys — White, Hammond, Brewer & Curtiss for Village; Maurer, Bolton & Me-Giffin for Wieczorak; all of Cleveland.
To restore the building as it was before the accident occured, would cost somewhere in the neighborhood of $2,500 to $3,000. The jury brought in a verdict for $1,900 only, and clearly the jury had in mind what any common sense men would have in mind, that the damage that was talked about was the damage to this building on the lot, and that the value of the land had nothing to do with it, and they brought in a verdict which was smaller than they might have brought under the evidence, and while they did not say so in so many words, that that was the cost of restoring this building to what it was before the injury, yet it is plainly deductible from the record that that is what they had in mind.
Judgment affirmed.
(Sullivan, PJ., and Levine, J., concur.)